﻿I should like to begin by congratulating Mr. Salim on his election to the presidency of the General Assembly, in which office, we are sure, he will act with the same skill as in the high offices he has held in his own country in the past.
280.	We are pleased also to extend our congratulations and thanks for a job well done to the outgoing President, Mr. Indalecio Lievano.
281.	We welcome the admission of Saint Lucia to the United Nations family and wish it well as a new Member of the Organization.
282.	The major historical crises that mark stages of transition and announce world-wide change in the progress of humanity and wide ranging transformations in every sphere do not come about in a day. It is true that change and exchange of every kind are following more closely upon each other's heels today. But the processes involved none the less, of necessity, cover a long period. Hence, in coming together again in this world body, we are basically facing the same major difficulties as last year. Therefore, it is hard not to repeat the same or similar ideas. This does not bother us, because our job is not to be original but rather to be firm and constant in identifying and showing the consistency of the thinking and action of Uruguay in international affairs.
283.	My country feels that the tremendous acceleration in every kind of exchange and the greater interdependency of peoples which gives the concept of mankind its real, concrete meaning and unity, with most important legal and political consequences, is such that today it is practically impossible for any people to live outside the international community, much less to develop and make progress, in isolation from the difficulties and problems of others.
284.	'' Splendid isolation'' is no longer a shield or even a possibility. Interdependence has ceased to be a choice and, consequently, solidarity has become an imperative, as we said last year.  It is an idea which we wish to reaffirm and one which we shall not tire of repeating. We are deeply convinced that it is from this undeniable fact, seen as part of contemporary history, that is derived the fundamental role of peoples and nations which, while having no large economic or technical resources, no material potential for imposing decisions by force, are none the less rich in cultural and legal values.
285.	Isolation is no longer a shield, we said. It seems clear, with no need for further demonstration, that not even the great Powers can allow themselves that luxury. To a great extent the future and peace of all peoples depend on their rivalry and antagonism or on their agreement and co-operation. But not even they have the option of a selfish turning inward, in indifference to the fate of the world. There will be no peace and no recovery for the international community as a whole unless the pressing problems of all its members, even the lesser among them, are resolved; unless there is a fair share for all in the riches of the world,
286.	'In today's world, which has already become or. may become one single immense economic, technical, cultural circuit because of a system of communications which is more and more closely knit, no one—and the small countries least of all—can feel safe from political, social, economic or military hurricanes if they take the easy option of isolation. Only through constantly strengthening and consolidating the international legal order, following the guidelines traced by the great changes taking place throughout the world—changes that have promoted population growth and the amazing technological devolution of our time—can the problems, obstacles and challenges we are facing be met. Our era has been marked by particularly striking developments and has made an axiom of Terence's aphorism: "I am a man, I count nothing human alien from me." Nothing human can now be alien to us, whether we like it or not. Solidarity is no longer a choice but an imperative. It involves not only peace, but the survival of the human race for which, in the atomic era, peace is a necessary prerequisite.
287.	In proclaiming these principles, my country is merely expressing once again its historical line of thought, the logical development of which leads us to maintain that the radical changes in the modem world determine a need for legal developments and the preparation of humanistic international law, based on solidarity.
288.	The world crisis which we are witnessing calls for a supreme effort of the imagination and will in order to find world-wide solutions.
289.	At the root of all contemporary problems lie the haphazard development of technology, the chaotic expansion of industry and the economy, the unequal and unfair distribution of the benefits of civilization among peoples, oversized urban agglomerations with their attendant tensions, and problems deriving from the lack of adjustment of a regulatory system that is still inadequate to meet the situation to a material reality that is slipping out of our grasp.
290.	Among the critical aspects, one problem such as energy, because of its magnitude and its special characteristics, gives the clearest illustration of these ideas, since on the one hand it is highly representative of the exhaustion of natural resources while, on the other, it is typically an economic problem with deep- rooted social and political connotations. 
291.	We firmly believe that the key to overcoming the current crisis lies in successfully regulating our conduct through laws appropriate to the new requirements of the contemporary world, an adjustment that necessarily implies reconciliation between man and nature. That move can only be achieved through untiring efforts to establish a new international economic order, through dialogue and mutual respect, and the equitable participation of all peoples in the production and use of the earth's resources.
292.	As part of the world crisis we have mentioned, today habits of violence, hatred and cruelty are gradually gaining ground, becoming part of the political customs of all societies, both of those with a long tradition of institutional development and political maturity, and of those that recently emerged from the shadows of colonialism. This violence, this blind inhuman terrorism that usually prefers innocent victims, bears no relation to legitimate rebellion, which to some extent has promoted the institutional progress of peoples.
293.	Terrorism has emerged and prospered also in societies governed by democratic institutions, where there is respect for individual liberties, civil rights and civic guarantees. These societies are not without their defects, errors and limitations, but at the same time they do offer means and machinery for improvement. Meanwhile, in those societies where systematic terror has been used, where every trace of freedom and free will has been banished, where the totalitarian State has abolished every advance so hardly won over centuries of humanism, paradoxically and symptomatically this problem does not arise.
294.	In this tragedy, human rights are of necessity affected. It is very hard to defend institutions, the life and peace of citizens without violent situations arising which entail an incidental loss of law and abuses imputable to the more than natural failings of men and institutions.
295.	I am referring in general to our Western societies because it would be very easy to show that similar situations have arisen in all of them lasting varying lengths of time and proving serious to a greater or lesser degree. And I am referring more particularly to my own country, wickedly caught by subversive acts of aggression, while a most legal regime is in full force.
2%. My country cannot accept, because it would run counter to justice and law, that the defence of human rights should be systematically invoked against Governments of countries which have had to wage a hard and dearly-won battle against subversion and anarchy, while the trampling of those same rights or complete lack of them, as is the norm in other countries, is passed over in silence. These are calculated and censurable instances of discrimination which, in the final analysis, amount to active interference.
297.	At this thirty-fourth session of the General Assembly, as at previous ones, Uruguay reaffirms its respect for law, including human rights. My country wants to see these more genuinely enforced throughout the world until they are a fact of life, something which is an impossible dream for millions of people who are still held down by totalitarianism today.
298.	For this sentiment to be more than a mere expression of pious wishes, the international community will have to set up the proper legal machinery and impose concomitant attitudes in world public affairs so as to avoid the criminal practices which cast a shadow on the political struggle of our time, so that terrorism in all its pseudo-political forms can be fought. These are often confused with ordinary delinquency.
299.	Uruguay has been part of the Ad Hoc Committee on International Terrorism set up by the Assembly to find solutions by arbitration, and we are disappointed at that Committee's failure. My country will support all collective measures put forward to combat this modern scourge, since we trust that these will cover every aspect and modality, and will take into account its real criminal etiology and its international character. Similarly, I reiterate support for General Assembly resolution 31/103 and say yet again that we are ready to sign a convention against the taking of hostages in so far as this meets the basic principles underlying our international calling.
300.	We would like to see appropriate measures adopted to combat terrorism. We have submitted specific draft resolutions in this regard although we are aware of the difficulties of arriving at objective legal solutions. None the less it is to our satisfaction that two motions tabled by Uruguay have been adopted. One deals with the need for gathering sufficient statistical information about terrorist attacks at the world level, giving both the number and kind of victims and the material damage caused. The other is about the strengthening of measures to prevent access to various United Nations offices by terrorist elements. It is really regrettable that criminals should have the opportunity of hampering the process of drawing up international rules expressly designed to curb their crimes, with the tolerance of the very institution that seeks to condemn them and for which, in some instances, they serve as a source of information and advice.
301.	Another topic of particular interest to my country is disarmament, which is not only important in itself as a practical outcome of the fundamental purpose to maintain peace, but also because undeniably it has environmental and economic connotations. Paradoxically, of late, particularly in the years of the Disarmament Decade, the arms race has become more intense than ever before. Without stopping to count the cost of unconventional weapons, the mind-boggling total of the arms trade alone is sufficient to explain the growing lack of transfer of resources to the developing countries—a matter which we shall take up later.
302.	My country has neither the size, the pretensions or the resources of a great Power, but nevertheless feels rightfully concerned at this frenetic arms race. Not only because of the recurrence of local wars or of the threat to world peace involved in the arms race, but because of the anomalous fact that, while we are witnessing the growth of serious social problems in various parts of the world, and we see with regret that funds essential to protect the environment or to promote the harmonious development of peoples are not forthcoming, astronomical sums, a tiny part of which would be enough to resolve many of these problems, are wasted on stockpiling huge arsenals, the use of which would mean mass suicide for mankind.
303.	It is very saddening to see the great divide between reality and theory, between what is said and what is done. Disarmament is something which people have come apprehensively to regard as merely rhetorical. It is a game, a rarified dialectical diversion, and that is very serious.
304.	We should like to reaffirm here our desire, and our conviction of the need to approach this problem realistically and with serious intent, and that is what we should like to see done. Partial compromises can be tried, and there can be categorical denunciation of any form of biological warfare which destroys or poisons ecological systems or alters the climate.
305.	We are confident that those who have not already done so will soon accede to or ratify the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco). If the world cannot be rid of the atomic nightmare at a single stroke, at least regional agreements of this kind can help to achieve the same results through partial efforts and modest measures.
306.	With regard to the deterioration of the environment, and the need for conservation to ensure survival of life on this planet—something I have already mentioned in a general way—my country unreservedly endorses the report of the Governing Council of UNEP which will be examined in detail in the Second Committee. Particularly important are the resolutions on land policy of which the Uruguayan delegation was a sponsor in Nairobi at the seventh session of the Governing Council of UNEP—the resolution on tropical forest conservation and others directly relating to food production sources. My country, in any international gathering in which it has participated, has stressed the very highest priority and importance of a land policy which would ensure the conservation of existing land and the recovery, as far as possible, of land damaged by erosion due to bad farming methods and deforestation. The mere setting up of a World Food Council and a fund for the programme of action to eliminate hunger and malnutrition will have no substantial practical effect if the source of agricultural production deteriorates, as FAO has eloquently demonstrated.
307.	This year was proclaimed the International Year of the Child. Children are the most pure and most vulnerable part of humanity, more deserving of attention and concern because they are the future, the continuing link, our hope for the future. The physical and spiritual health of our children is the guarantee of salvation for mankind in the years to come. The world of today offers us little comfort if we look realistically at the situation of children. Of the great masses of people in the so-called developing world who live and eat badly, it is the children who will pay the highest price for the problems, the adults of tomorrow, who will bear the consequences of the shortages of today. It is all very well to proclaim this the International Year of the Child as a means of drawing attention to children's problems and the need to resolve them, but we would be sadly mistaken if we were to believe that we should thus have dealt with the matter and exhausted all possibility of action. The solutions found for the major problems of the contemporary world will determine the fate of children today and of the children of tomorrow. The building of a more just and equitable world economy, the legal regulation of a world of self-seeking individualism and violence, halting the race to destroy the environment—these are the things which will decide the fate of the children, to whom we have dedicated this year in a gesture which we should like to see as something more than the empty symbol of academic considerations. Children are not a different species whose problems have to be treated as a separate issue. By resolving the major problems of the day we will prepare a better world for them. In this spirit, Uruguay has acceded to the declaration of the International Year of the Child and is carrying out a broad-based campaign about it at the national level.
308.	Once again my delegation wishes to declare here its total rejection of apartheid as well as all forms of racism and racial discrimination, which we hold to be incompatible with the fundamental principles of our political and moral thinking. This position is not a new one, and it is not a stand we have taken suddenly. My country has forcefully maintained this view since the inception of the United Nations and the beginning of the process of decolonization.
309.	Faithful to its convictions, Uruguay is party to the International Convention on the Elimination of All Forms of Racial Discrimination and was the first country to accept the authority thereby created to receive individual communications and complaints. Despite the fact that there is no problem of discrimination in our country, the Government recently submitted to the Legislative Commission studying the new penal code, soon to be approved, designed to prevent and punish any incitement to racism or any act of racial discrimination. Thus Uruguay, as a State party to the Convention, is taking steps to carry out the aforementioned international agreement.
310.	Besides the broad general matters that have a bearing on international policy, there are several practical problems that are of great significance in the sphere of principles or a serious threat to peace.
311.	One of the most long-lasting and thorny problems is that of the Middle East, or the question of Palestine. The passage of time, instead of bringing calm and solutions, has seen the problem become more acute since no solution has been found to the plight of the Palestinian people who are guests of other Arab nations or refugees supported by international charity.
312.	Uruguay has always maintained that any conflict must be resolved by means of dialogue and negotiation in the light of the principles of justice and healthy inter-national coexistence. It considers that Israel is already an irreversible fact and that it has a right to exist and to the recognition of just and secure boundaries. But, consistent with the principles that have always underpinned its legal thinking and political philosophy, it also reels that the Palestinian people have a right to self- determination, to a national territory and to statehood. Therefore it views with satisfaction the steps taken along these lines and warmly supports the efforts being made in the international arena to bring the parties closer to an understanding that would put an end to the deadlock so fraught with danger for the peace of the world. While my country welcomes as a positive Step forward the agreements that have been reached, it must still say with deep concern that that does not mean that finally there is peace in the region, because that is inconceivable without a complete and open-hearted agreement that will reconcile the parties on the basis of equality, mutual respect and recognition.
313.	The long suffering of Lebanon, a nation dear to us for many reasons, is clear proof that peace is not possible in that thorny and difficult area of the world unless the principles of justice are applied, and those still seem far from being unanimously accepted.
314.	We once again issue our country's appeal— which has been so favourably received in the past—and reaffirm the responsibility of the international community to find, within the United Nations, definitive practical solutions that will ensure the integrity of this people, which has such wonderful traditions and culture, and guarantee its right to live in peace.
315.	With reference to the elimination of the vestiges of the colonial past, my country cannot fail to reaffirm its unswerving policy of support for the self- determination of peoples.
316.	In the case of Namibia, my delegation feels that the people of this former colony must have the opportunity to attain independence through the exercise of self-determination—in other words, without outside pressure of any kind, in a climate of peace, with the guarantee of temporary administration by the United Nations, which would enable its citizens to decide on the political form they want and to elect their authorities.
317.	The work of the Third United Nations Conference on the Law of the Sea has now entered its final stage and is to end next year. We must prove those protracted and difficult negotiations worthwhile by adopting a convention that will give future generations a peaceful regime for the oceans based on equal legal protection of the legitimate interests of all States and the international community as a whole and on just and rational exploitation of the sea and its resources, on efficient and proper administration of the common heritage of mankind, and on an effective system for the peaceful settlement of disputes.
318.	Compromise formulas to resolve outstanding issues must be found in order to attain these fundamental goals.
319.	The recent eighth session of the Conference took a tremendously important step forward when it included in the first revision of the informal composite negotiating text a formula on the definition of the outer limit of the continental shelf that takes into account in a balanced way the various criteria advanced during the Conference. My delegation supported that formula in a spirit of compromise, and it will continue to make every effort to ensure that the other pending issues relating to the continental shelf may be resolved appropriately.
320.	However, we are concerned over certain attempts to weaken in practice the regime of consent by the coastal States for scientific research on the continental shelf. The delegation of Uruguay has declared its willingness to co-operate in negotiating formulas that would improve the text from a technical standpoint or offer better prospects for consensus. But that is not the aim of suggestions that mean breaking with the principle of consent for scientific research in areas under the jurisdiction of the coastal State or that destroy the logic of the system already included in the composite text after difficult negotiations.
321.	We naturally take a special interest in the work of the First Committee of the Conference concerning the sea-bed and ocean floor beyond the limits of national jurisdiction. In that Committee negotiations have come up against major obstacles at recent sessions when there has been a polarization of positions. However, we note with satisfaction the progress made with regard to the machinery of the Authority and the system for exploration and exploitation, and we hope that the progress that emerged at the last session on the transfer of technology and financial agreements—a matter of high priority—will be confirmed. We are also pleased by the effective steps taken in negotiations on the settlement of disputes concerning the sea-bed and on the final clauses.
322.	We once again reaffirm the continuing validity of the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction, contained in General Assembly resolution 2749 (XXV). All the States of the international community—the overwhelming majority explicitly, the others implicitly—have acceded to those principles, which now form part of international customary law.
323.	The principle that the sea-bed and ocean floor and the subsoil thereof beyond the limits of national jurisdiction and the resources therein constitute the common heritage of mankind is a binding rule of inter-national law. That principle, along with the complementary principles derived from that fundamental principle contained in General Assembly resolution 2749 (XXV), especially the international legal regime to govern the sea-bed, form an indivisible normative entity, one of the pillars of the new law of the sea and the basis of any rule or body of law governing the exploration of the area and the exploitation of its resources.
324.	Any legal regime, be it provisional or definitive, that applies to the area can therefore be established only with the consent of the international community, as it alone represents mankind. No State or small group of States can claim to replace the international community, because they would thus be taking upon themselves an authority they do not have. Therefore any unilateral legislation or measure or any kind of restricted treaty that had this as its purpose would be illegal because it would violate international law and make the State or States involved internationally liable.
325.	As we move towards the last stages of the negotiations, Uruguay wishes to reaffirm its intention to do all within its power to ensure a successful outcome so that we may fulfil the hopes of all the peoples and Governments of the world and open up horizons of fruitful and mutual co-operation regarding the sea that will decisively further the advance of civilization and the welfare of all mankind.
326.	Almost a year ago we noted in this Assembly Uruguay's special concern about the crisis in the inter-national economic situation during the last few years and its serious impact on the developing countries. One year has passed since then, and the hopes we had placed in the dialogue between the developing and developed countries, scheduled to be held in various bodies this year, have been disappointed once again. What meagre tangible results did emerge were due to the efforts of the developing countries themselves to lay the foundations for collective economic autonomy.
327.	Signs of recession, inflation and unemployment persist in the industrialized countries and these constitute the present economic crisis, which still shows indications of temporary shortages of certain raw materials, a growing shortage of energy resources, instability in exchange rates, serious imbalances in the balance of payments, a return to protectionism, and other phenomena, which reduce our hopes of overcoming the crisis and, in fact, aggravate it.
328.	We continue to see that a considerably larger proportion of available financial, scientific and technological resources is channelled into military and hostile activities, rather than into the quest for solutions to the basic problem facing mankind to ensure at least a minimum standard of living conditions for everyone.
329.	One cause of the present crisis is the refusal of many developed countries to carry out a logical process of industrial reorganization, which would make it possible to establish industries where they could enjoy comparative advantages and make efficient use of production facilities.
330.	In referring to this problem I cannot fail to mention the problem of energy—and to mention it indeed, with deep concern. This is the more so since, as I said one year ago in this Assembly, Uruguay has absolutely no oil and is one of the countries in Latin America whose oil imports account for a major share of its total imports. This distressing aspect of our economy prompted my country to take a realistic approach in dealing with this issue, and that is how we have dealt with it in all the international forums in which the issue has been considered directly or indirectly.
331.	We respect the inalienable right of all countries to defend their own products, particularly in the case of oil, which is a limited and non-renewable resource; but we are concerned about the oil supply. It is not difficult to see that the trade balance of those developing countries which have no oil always shows a constant and increasing deficit when the prices of their commodity exports are falling while the prices of all their imports, but mainly oil, are rising sharply, as has been happening again this year.
332.	That is why we feel that efforts to solve this serious aspect of the crisis should focus on the following points, which Uruguay has proposed in the relevant regional bodies. First, some machinery should be set up to ensure minimum supplies for developing countries that have no oil, so that they can meet their development targets. Secondly, balance sheets of energy deposits and reserves should be drawn up to provide us with full information about what energy is potentially available. And lastly, new alternative sources of energy should be investigated in a joint undertaking. This would require an increase in the flow of financial resources available for energy research.
333.	We hope that the forthcoming United Nations conference on New and Renewable Sources of Energy will help to find ways of enabling countries such as our own to emerge gradually from this deep crisis.
334.	Finally, we have been alarmed at the attempts of the developed countries to include new concepts in the new international economic order, such as "basic needs", "graduated approach", "access to supplies", ‘’selectivity'', and so on, which we see as an attempt to neutralize the impact of the proposed structural measures and changes.
335.	We cannot fail to say at this session of the General Assembly how greatly disappointed we were upon our return from Manila in the middle of this year, after the fifth session of UNCTAD. The Latin American countries had worked very hard and enthusiastically in the co-ordination meetings held in Caracas from 15 to 19 January before the session under the auspices of the Latin American Economic System, at the regional level, and later at the Fourth Ministerial Meeting of the Group of 77 held in Arusha from 6 to 16 February. Through the Arusha programme for collective self- reliance, in which we placed so much hope, we wanted to start a genuine process of negotiation between developed and developing countries at the fifth session of UNCTAD. It proved almost impossible to achieve this desired and urgent focus of interest on the main issues facing the international community. Suffice it to recall that we came back from Manila with no resolution on the problem of interdependence despite all the attempts at the highest level to agree on such a resolution in the last few hours of the Conference, We also recall how weak a text was drafted, and with how much difficulty, on the short- and medium-term policy, and on action on protectionism. And there was no resolution on the conclusion of the multilateral trade negotiations of the GATT Tokyo round either. We were left with a feeling of frustration when we ended those negotiations by adopting rules and codes for international trade that basically met the interests of the developed countries and did not give due consideration to our own.
336.	I turn now to monetary and financial problems. Having started from the premise of the need for effective participation by developing countries in the organization and administration of a new international monetary system that would allocate to us sufficient resources to overcome the problems of imbalance in the balance of payments, we were finally compelled to settle for a text which was basically addressed to the countries in the Group of 77.
337.	As for the hopes placed in the work of the Integrated Programme for Commodities, which we adopted in resolution 93 (IV) at the fourth session of UNCTAD,  we are discouraged to see that the work is progressing so slowly, not only because of the complexity of the problems and uncertainty about the sources and means of financing, but also, unquestionably and primarily, of the lack of political will. The fact that no concrete results emerged from the negotiations is due to the stubborn refusal of the developed countries to take constructive positions on the basic objectives of the Programme. And so the negotiations to conclude stabilization agreements on commodities have made no significant progress. As for negotiations on the establishment of the Common Fund, although there has been some progress, people in our countries have been understandably alarmed by the modest contributions to the "second window", which is of particular importance in that it is intended to finance activities such as research and development, quantitative and qualitative improvement in production, sales promotion, marketing, distribution and diversification.
338.	This build-up of frustration in our dialogue with the developed countries has brought about in the Group of 77, as I said at the beginning of this section of my statement, a strategy of relying first and foremost on its own members in order to achieve development and establish a new economic order.
339.	This new form of co-operation among developing countries, which Uruguay has resolutely supported, does not, however, imply a move towards absolutism and in no way affects the need to introduce structural changes in the relations of interdependence between North and South. But it cannot be denied that our hopes are now set on the efforts we may make as developing countries to intensify co-operation within the third world and thus gain greater strength, while at the same time following up development in ways more suited to our needs. Hence our country followed very closely the work of the United Nations Conference on Technical Co-operation Among Developing Countries, held at Buenos Aires last year, and took an active part in the elaboration of the Buenos Aires Plan of Action together with the plan of action for economic cooperation among developing countries set forth at the Fourth Ministerial Meeting of the Group of 77 in Arusha.
340.	As we pointed out last year, the Committee of the Whole Established under General Assembly Resolution 32/174 must be strengthened so that it can serve as a forum for a large-scale consideration of international economic problems and thus give an impetus to negotiations going on in other economic bodies within the United Nations family.
341.	In this connexion, my delegation fully supports the initiative taken by the Group of 77 in submitting to the third session of that Committee a proposal to be considered at this Assembly's session concerning the need to hold world-level negotiations on international economic co-operation for development.
342.	Uruguay attaches particular importance to the problems of science and technology, but development can be achieved on a solid basis only if endogenous capabilities are enhanced in this area. Therefore, we have with the greatest of interest taken part in the work of the recent United Nations Conference on Science and Technology for Development, at which the international community acknowledged the need to strengthen the scientific and technological capacity of the developing world.
343.	The agreements reached at that Conference, although they fall short of expectations, are a positive step forward in that they allow for greater co-ordination with regard to science and technology within the United Nations system, and thereby eliminate unnecessary duplication of effort. Countries also committed themselves to establishing a funding system with new resources.
344.	Before concluding, we should like to turn to the Secretary-General's report on the work of this Organization. In this report, an open-minded, punctilious and objective approach is taken with regard to the many subjects with which it deals. We appreciate that the arduous task that lies before the Secretariat, and we also appreciate the effective way it has given its attention to the difficult international issues falling within the purview of the Organization. We should therefore like to convey our thanks to the Secretary- General of the United Nations, Mr. Kurt Waldheim, and through him to the staff of the United Nations.
345.	In conclusion, I should like to express our un-swerving faith in the purposes and principles of the Charter of the United Nations that more than ever bind the efforts of the Organization to co-operate in achieving justice in the solution of international problems through law, in finally establishing peace as a consequence of justice and the triumph of freedom, without which, as one of our great jurists said, there can be no real law, no justice and no peace. These are spiritual values which, in the final analysis, condition the material and temporal world. That is why in the same line of thought we attach special significance to the address to be delivered by His Holiness Pope John Paul II, which will be inspired by a humanistic awareness, for it has an important part to play in the quest for just and peaceful solutions to the problems facing the world.
346.	We are therefore prepared to do our part as a Member of the United Nations to see that it is an effective instrument in the attainment of these lofty aims.
